UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-7012


WALTER D. BOOKER,

                   Plaintiff - Appellant,

             v.

R. TIMMONS, Unit Manager; B.M. CLAUDE, Lieutenant; T. ROBINSON,
Sergeant; G.D. FAULCON, Sergeant; LIEUTENANT TAYLOR; M.L. ROOK,
Correctional Officer,

                   Defendants - Appellees,

and

A. DAVID ROBINSON, Chief of Corrections Operations; WENDY S. HOBBS,
Regional Administrator; EDDIE L. PEARSON, Lead Warden; C. PARKER,
Warden; J. HARRIS, Warden; C. BOONE, Regional Ombudsman; S. TAPP, Human
Rights Advocate; K. WHITEHEAD, Grievance Coordinator; L. GOODE, Unit
Manager; D. DUGGER, Institutional Hearings Officer,

                   Defendants.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:14-cv-00555-AJT-IDD)


Submitted: November 19, 2019                            Decided: November 22, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.


Walter D. Booker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Walter D. Booker appeals the district court’s order denying his Fed. R. Civ. P.

60(b)(6) motion as untimely. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Booker v. Timmons,

No. 1:14-cv-00555-AJT-IDD (E.D. Va. June 5, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3